DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is Final Office Action in response to amendment and remarks filed on 1/4/2021. Claims 1-20 has been examined and are pending.


                                        Response to Amendment
The amendment filed on 1/4/2021 cancelled no claim.  No Claims were previously cancelled.  No new claim is added. Claims 1, 7, 8, 14, 20 have been amended.  Therefore, claims 1-20 are pending and addressed below.                

Applicant’s amendments and arguments made to claim 8 are Not sufficient to overcome the 101 rejections, set forth in the previous office action.  Therefore, Examiner maintains 101 rejections on claims 8-13 under 35U.S.C.101.  

Applicant’s amendments and arguments filed on 1/4/2021 are Not sufficient to overcome the Alice 101 rejections, set forth in the previous office action.  Therefore, Examiner maintains Alice 101 rejections on claims 1-20 under 35U.S.C.101.  


Response to Arguments
Applicant's arguments that the claim rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive. 

Applicant argues that the amended claims are not abstract ideas, is a practical application, and are significant more, and as such is statutory.  Applicant further argues an analogy with the Enfish, McRO, Thales Visionix, Trading Technologies, and Alice 101 decision.   Applicant further argues technical improvement has been made.   

Examiner respectfully disagrees, and the claims are abstract and NOT significant more than the abstract idea based on the following analysis. 

Alice Corp. also establishes that the same analysis should be used for all categories of claims, regardless of a system/apparatus, a method, or a product claim.

The claimed invention (Claims 1-20) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “an idea “of itself”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not 

Independent claim 1 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

Claim 1, step 1-5 of, 
retrieving tag information from one or more remote probes, the tag information retrieved automatically from data embedded in an advertisement as it is delivered in a linear media broadcast through a content delivery network;  
retrieving advertisement schedule information associated with advertisement media identified from the tag information;
comparing the tag information to the advertisement schedule information; 
if the tag information matches the advertisement schedule information, confirming that advertisement media associated with the tag information was correctly spliced into one or more expected channels; and 
if the tag information does not match the advertisement schedule information, initiating configuration changes to correct placement of the advertisement media.


“if the tag information does not match the advertisement schedule information, initiating configuration changes to correct placement of the advertisement media”).

In addition, claim 1, steps 1-5 mentioned above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observe/retrieve tag information/ad schedule information, can evaluate/compare tag information to ad schedule information, can observe/confirm/initiate changes.

Independent claim 1, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional element (i.e.,  
a remote probe, a computer processor) to perform steps 1-5.  Other than reciting “by a computer processor” in the preamble, nothing in the claim element precludes the step from practically being performed in the mind. At best, the claim(s) are merely providing an environment to implement the abstract idea.  There is no specificity regarding any 

Applicant simply use a generic processor/server/computing device as a tool to implement the abstract ideas.  The Examiner notes the instant claimed invention is in fact merely carried out by a generically recited computing platform; that is, essentially any computing system as seen in the applicant’s specification.   The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significant more.

Further, Step 1, 2, of (“retrieving tag information”, “retrieving ad schedule information”) are considered as “insignificant extra-solution activity” to the judicial exception since they are merely receiving/providing/collecting data/information.  



The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. There is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Independent claim 1 (step 2B):  The additional elements (i.e. a remote probe, a computer processor recited in preamble) in claim 1 to perform the steps 1-5.  This additional element is recited at high level of generality and is a generic computing components, and add nothing of substance to the underlying abstract idea; thus they are not significantly more than the identified abstract idea.  

This component are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus they are not significantly more than the identified abstract idea.  Generic computer/device components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/provide/transmit/present/display information does not impose 
According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward
information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  

Applicant’s Specification,  [0062, 0070] indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device/server (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to [0062, 0070], the Specification demonstrates that the 

The newly amended procedural limitation, “retrieving tag information from one or more remote probes, the tag information retrieved automatically from data embedded in an advertisement as it is delivered in a linear media broadcast through a content delivery network”, are specified at a high level of generality, without reciting the configuration/specifics how the system control/automate the receiving of tag information changing the way of scheduling ad insertion/placement. They are directed to improve the tracking of selection/scheduling of an ad method, rather than capability or functioning of a computer, and is simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.

Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  



Further, the components (i.e. a system, a processor, a remote probe, a computer readable media) described in independent claim 1 and 14 add nothing of substance to the underlying abstract idea. These components are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus they are not significantly more than the identified abstract idea.  Generic computer components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/transmit/present/display information over communication network/internet does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 1). Other than reciting “a system, a remote probe, a computer readable media”, nothing in the claim element precludes the step from practically being performed in the mind. At best, the claim(s) are merely providing an environment to implement the abstract idea.  There is no specificity regarding any technology, just broadly “a system”, “a computer readable media” but there are no hardware/computers to perform the method steps.


This component are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus they are not significantly more than the identified abstract idea.  Generic computer/device components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/provide/transmit/present/display information does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 1). 

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward
information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of 

Applicant’s Specification,  [0062, 0070, 0071] indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device/server (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to [0062, 0070, 0071], the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  

The newly amended procedural limitation,”retrieving tag information from one or more remote probes, the tag information retrieved automatically from data embedded in an advertisement as it is delivered in a linear media broadcast through a content delivery network”, are specified at a high level of generality, without reciting any particular configuration/data structure how to achieve improvement in another technology or technical filed.   Instead, the claim is merely reciting the steps of retrieving data, 

Dependent claims 9-13, and 15-20, are merely add further details of the abstract steps/elements recited in claim 8, and 14 respectively, without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 9-13, and 15-20 are also non-statutory subject matter.

Viewed as a whole, the claims (1-20) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 


Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.


Secondly, in response to Applicant's argument that the current claims/claimed invention is similar to the claims/claimed invention present in Enfish. Applicant further argues that the decision in Enfish hold sway because the claimed invention improves computer capability or functionality.  

In response, the Examiner respectfully disagrees that the instant claimed invention and Enfish are similar – the fact patterns between the two are different, and therefore the
two inventions are not analogous.  The Examiner respectfully further disagrees the claimed invention improves computer functionality or overcomes a technical problem. 

The Enfish case and subsequent decision has very little relevance to the instant application. First, In Enfish case, the Courts found that No abstract idea was present, that the claims were directed to a self-referential table for a computer database, and 

The claims in question in Enfish were solely directed to an implementation of database storage (i.e. self-referential database).  Most importantly, the specification for the Enfish application was extremely specific and precise in its implementation, and described in sufficient detail the realized improvements to the technology thereof. Based on these findings of fact alone, the Court determined that there was an improvement that resulted
in something "significantly more" than the abstract idea itself. The Examiner respectfully notes that the fact pattern in Enfish is entirely different than the instant application. Moreover, the "May 19, 2016" Memorandum in response to the Enfish decision, the Office made clear that “…when performing in an analysis of whether a claim is directed to an abstract idea (Step 2A), examiners are to continue to determine if the claim recites (i.e. sets forth or describes) a concept that is similar to concepts previously found abstract by the courts…” This exact analysis was done for the claimed subject matter of the instant application, and the Examiner considers Applicant's arguments to be non-persuasive.

Additionally, unlike Enfish which provided increased flexibility, faster search times, and smaller memory requirements that improved the functioning of the computer, the claimed invention amount(s) to no more than mere instructions to implement the abstract ideas through organized method of human activities and mental process which 

Additionally, the recitation of “retrieving tag information….” that the courts have recognized as well-understood activities such as “performing repetitive calculations”, “receiving, processing, and storing data”, “electronic recordkeeping", "automating mental tasks", "receiving or transmitting data over a network".    Examiner thus noted that there are no technical problems are resolved or technical improvement are made by Applicant’s inventive system and method. 

Moreover, the claimed invention is merely reciting the requirement of “ retrieving tag information from one or more remote probes, the tag information retrieved automatically from data embedded in an advertisement as it is delivered in a linear media broadcast through a content delivery network”, are specified at a high level of generality, without reciting “How?”,  in addition to perform along with the requirement to perform by a general-purpose computer (Specification [0062, 0070, 0071]), and on the internet.  They are directed to improve the ad selection process rather than functioning of a computer, nor improving the computer-related with which the content items are selected and displayed.  Thus the argument regarding an improvement to a computer technology or 

Thus, the instant claimed invention, when implemented, neither improves the functioning of the computing device itself, nor that it improves another technology/technical field. The Examiner further notes that no improvement in computer technology is achieved by the Applicant's claimed subject matter and inventive concept.  

Thirdly, in response to Applicant's argument that the current claims/claimed invention is similar to the claims/claimed invention present in the McRO.

The Examiner respectively submits that there is no similar technological solution in the instant claim as compared to McRO.  In McRO, the Federal Circuit held the claimed methods of automatic lip synchronization and facial expression animation using computer-implemented rules patent eligible under 35 U.S.C. § 101, because they were Not directed to an abstract idea (Step 2A). The basis for the McRO court's decision was that the claims were directed to an improvement in computer-related technology (allowing computers to produce "accurate and realistic lip synchronization and facial expressions in animated characters" that previously could only be produced by human animators), and thus did not recite a concept similar to previously identified abstract ideas.  As part of its analysis, the McRO court examined the specification, which 

Further, what Applicant is referring to (e.g., to confirm inserting ad into a channel or to imitate ad placement changes by comparing the tag information and the ad schedule information), are abstract idea but not an improvement to another technology or technical field nor an improvement to the functioning of the computer itself. Again, see details of 101 rejection above.     Again, other than reciting “by a computer processor in the preamble”, nothing in the claim elements precludes the step from practically being performed in human mind, and is simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.

Fourthly, Applicant further argues an analogy with the Thales Visionix claims and Alice 101 decision. 

In response, the Examiner respectfully disagrees that the instant claimed invention and the Thales Visionix are similar – the fact patterns between the two are different, and therefore the two inventions are not analogous.  The Examiner respectfully further disagrees the claimed invention has a particular configuration.

The Thales Visionix case and subsequent decision has very little relevance to the instant application. First, in Thales Visionix case, the Courts found that No abstract idea was present.  The court found that these claims are not merely directed to the abstract idea of using “mathematical equations for determining the relative position of a moving object to a moving reference frame”. Thales, 122 Fed. Cl. at 252. Rather, the claims are directed to systems and methods that use inertial sensors in a non-conventional manner to reduce errors in measuring the relative position and orientation of a moving object on a moving reference frame. 

In the instant application, the claim does not recite any particular configuration/data structure how to achieve improvement in another technology or technical filed.     Instead, the claim is merely reciting the steps of retrieving data, comparing data, matching data, confirming data, or initiating changes which are a series of human activity, mental process” without reciting the configuration/specifics how the system control/automate the receiving of tag information changing the way of scheduling ad 

The claimed inventive concept does not improve any technical field as it is not a technical problem.  The Applicant’s claimed invention does not solve a technological problem, nor does it present a technological solution. Thus the argument regarding an improvement to a computer technology or computer functioning is not persuasive. 

Again, the instant claimed invention, when implemented, neither improves a technical problem, the functioning of the computing device itself, nor that it improves another technology/technical field.  The Examiner further notes that no improvement in computer technology is achieved by the Applicant's claimed subject matter and inventive concept.  

Moreover, Applicant further argues that the claims at issue are analogous to Trading Technologies Int’l v. CQG, No. 2016-2016 (Fed. Cir. Jan. 18, 2017) (non-precedential) because the claimed invention asserted improvement in graphical user interface.


The instant claimed invention and Trading Technology have different claim sets and different fact patterns, and therefore the two are not analogous.

The invention in Trading Technologies (“TTI”) involves a graphical user interface for placing trade orders. As explained in the TTI patents and at p. 3 of the Federal Circuit opinion, the TTI patents are for “[a] method and system for reducing the time it takes for a trader to place a trade when electronically trading on an exchange, thus increasing the likelihood that the trader will have orders filled at desirable prices and quantities.” In
finding that the TTI claims do not recite an abstract idea, the Federal Circuit agreed with the district court’s findings that the TTI patents (1) “solve problems of prior graphical user interface devices ... in the context of computerized trading[] relating to speed, accuracy and usability,” and (2) “are directed to improvements in existing graphical user interface devices that have no ‘pre-electronic trading analog,’ and recite more than ‘setting, displaying, and selecting’ data or information that is visible on the [graphical user interface] device.” Slip opinion at 6.

The district court explained that the challenged patents do not simply claim displaying information on a graphical user interface. The claims require a specific, structured graphical user interface paired with a prescribed functionality directly related to the graphical user interface’s structure that is addressed to and resolves a specifically identified problem in the prior state of the art. The Courts concluded that Trading Technology's claims particularly recites details of the operation of a user interface, and 

The district court concluded that the patented subject matter meets the eligibility standards of Alice Step 2A. We agree with this conclusion, for all of the reasons articulated by the district court, including that the graphical user interface system of these two patents is not an idea that has long existed, the threshold criterion of an abstract idea and ineligible concept, as the court explained in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66, 73 (2012) (the patent must “amount to significantly more in practice than a patent upon the [ineligible concept itself]”).

The district court alternatively continued the analysis under Alice Step 2B, and determined that the challenged claims recite an “inventive concept.” The court observed
that Step 2 “requires something different than pre-AIA  §§ 102 and 103.” Dist. Ct. op. at 8. The court identified the static price index as an inventive concept that allows traders to more efficiently and accurately place trades using this electronic trading system. The court distinguished this system from the routine or conventional use of computers or the Internet, and concluded that the specific structure and concordant functionality of the graphical user interface are removed from abstract ideas, as compared to conventional computer implementations of known procedures. Thus the court held that the criteria
of Alice Step 2B were also met. 



Furthermore, there are neither steps positively recited a specific structure, configuration, or functionality about the user interface nor the operations of a user interface and Examiner thus notes that no improvement made to the user interface at all.

Additionally, there is no technical evidence/technical support in the Applicant’s Specifications of technical improvements to the functioning of the computing device 

Lastly, Applicant’s argument about the technical improvement made is conclusory and unpersuasive. 

In particular, the claim recites additional element (i.e., a remote probe, a computer processor) to retrieve data, and to perform steps 1-5.  Other than reciting “by a computer processor” in the preamble, nothing in the claim element precludes the step from practically being performed in the mind. At best, the claim(s) are merely providing an environment to implement the abstract idea.  There is no specificity regarding any technology, just broadly “a remote probe”, “a processor”, to retrieve data, compare data, and match data, and confirm/change data which are abstract ideas practically being performed in human mind, and is simply organized information through human activity or merely mental tasks.   The Examiner notes the instant claimed invention is in fact merely carried out by a generically recited computing platform; that is, essentially any computing system as seen in the applicant’s specification.

The additional element limitations (a processor, a remote probe) are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  As the result, they are not significantly more than the identified abstract idea.  Again, looking at the limitations as an ordered combination adds nothing 

Thus, the claimed invention does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter. Therefore the Examiner is not persuaded by Applicant's arguments on their merit.  The previously presented 101 rejections are maintained in this Office Action.



Applicant's arguments with respect to the newly amended claims have been considered but are not persuasive, and are moot in view of the ground(s) of rejection necessitated by amendments.

Applicant' arguments addressed to the newly amended portion in claim 1, 8, 14 and corresponding dependent claims, are therefore moot, and hence not persuasive.  

Arguments directed to the amendments to the claims have been addressed in the rejection below.  It is noted that additional sections of Eldering are now cited to help clarify and support the examiner’s rejection.  The fact that Examiner now points to               additional Eldering’s teachings to support the rejection moots Applicant's argument with respect to the claims 1, 8, 14. 

It is noted that the claims can be interpreted in different ways because of the broad disclosure of the claims.   As shown in the rejections above, every limitation in the claims was given its broadest reasonable interpretation in light of the specification. See MPEP § 2111.

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   



With respect to dependent claims Applicant argues that claims 2-7, 9-13, and 15-20, dependent from independent claim 1, 8, and 14 respectively, therefore allowable for at least the same reasons.  In response, Examiner respectfully disagrees and submits that these dependent claims neither allowable by virtue of their dependency from the respective base claims nor for their own individually recited features. Accordingly claims 1-20 are not allowable over the recited arts of record.

The applicant's arguments directed towards newly added amendments to the claims have been addressed in the Office Action below. This rejection has been amended to reflect the changes to the claim language and addresses any arguments submitted by the applicant. Therefore, the Examiner maintains the rejection to the Applicant’s claims.


                                       Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

The claimed invention (Claims 1-20) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “an idea “of itself”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:

Independent claim 1 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

Claim 1, step 1-5 of, 

retrieving advertisement schedule information associated with advertisement media identified from the tag information;
comparing the tag information to the advertisement schedule information; 
if the tag information matches the advertisement schedule information, confirming that advertisement media associated with the tag information was correctly spliced into one or more expected channels; and 
if the tag information does not match the advertisement schedule information, initiating configuration changes to correct placement of the advertisement media.

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or behaviors, sales activity, business relation); and managing personal behavior or relationships or interactions between people (including following rules or/and instructions), e.g. (“ if the tag information matches the advertisement schedule information, confirming that advertisement media associated with the tag information was correctly spliced into one or more expected channels”; 
“if the tag information does not match the advertisement schedule information, initiating configuration changes to correct placement of the advertisement media”).



Independent claim 1, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional element (i.e.,  
a remote probe, a computer processor) to perform steps 1-5.  Other than reciting “by a computer processor” in the preamble, nothing in the claim element precludes the step from practically being performed in the mind. At best, the claim(s) are merely providing an environment to implement the abstract idea.  There is no specificity regarding any technology, just broadly “a remote probe”, “a processor”, to perform method steps. The steps are mainly retrieving data, comparing data, matching data, and confirming data. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Accordingly, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Applicant simply use a generic processor/server/computing device as a tool to implement the abstract ideas.  The Examiner notes the instant claimed invention is in 

Further, Step 1, 2, of (“retrieving tag information”, “retrieving ad schedule information”) are considered as “insignificant extra-solution activity” to the judicial exception since they are merely receiving/providing/collecting data/information.  

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. There is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Independent claim 1 (step 2B):  The additional elements (i.e. a remote probe, a computer processor recited in preamble) in claim 1 to perform the steps 1-5.  This 

This component are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus they are not significantly more than the identified abstract idea.  Generic computer/device components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/provide/transmit/present/display information does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 1). 
According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward
information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of 

Applicant’s Specification,  [0062, 0070] indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device/server (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to [0062, 0070], the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  

The newly amended procedural limitation, “retrieving tag information from one or more remote probes, the tag information retrieved automatically from data embedded in an advertisement as it is delivered in a linear media broadcast through a content delivery network”, are specified at a high level of generality, without reciting the configuration/specifics how the system control/automate the receiving of tag information changing the way of scheduling ad insertion/placement. They are directed to improve 

Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  

Independent claim 8 and 14:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent system claim 8 and product claim 14 is also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 1.  

Further, the components (i.e. a system, a processor, a remote probe, a computer readable media) described in independent claim 1 and 14 add nothing of substance to the underlying abstract idea. These components are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus they are not significantly more than the identified abstract idea.  Generic computer components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic 

This additional element is recited at high level of generality and is a generic computing components, and add nothing of substance to the underlying abstract idea; thus they are not significantly more than the identified abstract idea.  
This component are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus they are not significantly more than the identified abstract idea.  Generic computer/device components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/provide/transmit/present/display information does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 1). 

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward
information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  

Applicant’s Specification,  [0062, 0070, 0071] indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device/server (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to [0062, 0070, 0071], the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus evidence has been provided to show these additional elements are well-understood, routine, conventional 

The newly amended procedural limitation,”retrieving tag information from one or more remote probes, the tag information retrieved automatically from data embedded in an advertisement as it is delivered in a linear media broadcast through a content delivery network”, are specified at a high level of generality, without reciting any particular configuration/data structure how to achieve improvement in another technology or technical filed.   Instead, the claim is merely reciting the steps of retrieving data, comparing data, matching data, confirming data, or initiating changes which are a series of human activity, mental process” without reciting the configuration/specifics how the system control/automate the receiving of tag information changing the way of scheduling ad insertion/placement.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 1) by performing in online computing environment along with the requirement to perform it by the general-purpose computer and on the internet (see Specification, [0062, 0070, 0071]).  They are directed to improve the tracking of selection/scheduling of an ad method, rather than capability or functioning of a computer.  It is simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.



Viewed as a whole, the claims (1-20) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
Thus, the claims do NOT recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 

Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.

Claims 8-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.



Therefore, claims 8 is rejected under non-statutory subject matter.  See MPEP 2106. Examiner recommends amending the claim to include hardware in order to overcome this rejection.  

Claims 9-13 inherit the deficiencies of independent claim 8 and are also rejected.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-11, 13-17, and 19-20 are rejected under 35 U.S.C. 102 (a)(1)as being anticipated over Eldering (US 2002/0083439).

As per claim 1, 8, 14, Eldering discloses a method, a system, and a non-transitory computer readable media ([0070]), comprising
A processor ([0043, 0062]); 
retrieving tag information from one or more remote probes, (Examiner Note: Eldering teaches storing ads which has various types of tag information in a local memory integral to the STB or on a remote server [0035, The ads that are pointed to by the ARLs preferably are stored in a memory local to the set top box.  The local memory for storing the ads may comprise any high volume memory, including, but not limited to, RAM, magnetic hard drive, or optical storage media, such as optical disks.  The local memory may be integral to the STB or separately located at a node on a communications network, such as on a remote server, 0066, For example, one or more tags can be assigned to each ARL in the 

retrieving advertisement schedule information associated with advertisement media identified from the tag information ([0067, the advertisement order in the queue may be dictated based on one or a combination of these tags, e.g., the ID tag, the viewer tag, and the program/program type tag, 0068, the scheduler 312 may look in the queue for ARLs having a viewer tag indicating the father, a program type tag indicating sports, and, of those, an ID tag with the lowest serial number.  The scheduler 312 may then retrieve the advertisement based on the located ARL, which is then inserted into the upcoming avail as discussed above]); 
comparing the tag information to the advertisement schedule information ([0068, if it is determined that the father in the subscriber household is watching a sports game (e.g., based on the outputs from the watchdog module 320 and the profiling module 322), in accordance with one ordering scheme, the scheduler 312 may look in the queue for ARLs having a viewer tag indicating the father, a program type tag indicating sports, and, of those, an ID tag with the lowest serial number, claim 12,  wherein the tags identify one or more of the following parameters: viewer identity, program being watched, type of program being watched, and serial numbers assigned to the ARLS]); 
if the tag information matches the advertisement schedule information, confirming that advertisement media associated with the tag information was correctly spliced into one or more expected channels ([0068, if it is determined that the father in the subscriber household is watching a sports game (e.g., based on the outputs from the watchdog module 320 and the profiling module 322), in accordance with one ordering scheme, the scheduler 312 may look in the queue for ARLs having a viewer tag indicating the father, a program type tag indicating sports, and, of those, an ID tag with the lowest serial number.  The scheduler 312 may then retrieve the advertisement based on the located ARL, which is then inserted into the upcoming avail as discussed above]); and 
if the tag information does not match the advertisement schedule information, initiating configuration changes to correct placement of the advertisement media  ([0044,  The ad scheduler 312 may schedule or reschedule the ad insertion based on the outputs from the avail data storage unit 318, the watchdog module 320 and/or the profiling module 322, 0056, The rescheduling of advertisements (i.e., changing the ad insertion schedule) in the queue may encompass reordering the entire list of ARLs, or selectively changing the first or few items on the queue list, which may vary depending on the application, 0063, For this example only, assume that the scheduler 312 has been configured to reschedule the ads upon detection of certain channel changes and that all avails are of the same size.  As shown in FIG. 4, the current viewer is watching Sports Channel (channel 5) on cable TV, which includes the next avail labeled "Avail #1." A queue 313, which may be controlled by the scheduler 312, has an ordered list of 


As per claim 2, 9, 15, Eldering further discloses, 
wherein the tag information is requested from the one or more remote probes ([0014, 0035, The local memory may be integral to the STB or separately located at a node on a communications network, such as on a remote server, 0061, the profiling module 322 may identify the current viewer of the TV programming channels by processing 
information such as data from remote control operation through the profiling 

and program being watched]).


As per claim 3, 10, 16, Eldering further discloses,
wherein the tag information is output from the one or more remote probes in response to a retrieval, at the one or more remote probes, of one or more tag identifiers ([0059,       Further, the watchdog module 320 may identify which program (or type of program) is being watched based on stored program information (e.g., description of programs for different channels, a list of programs to be broadcast for different channels and times of day, etc.) , 0067,  These tags may identify a viewer, a program or type of program, and any other items or events which may be used to order the advertisements.  For instance, a viewer tag and/or a program or program type tag may be assigned to 
each ARL in the queue.  Each viewer tag may identify one of the viewers in the 
subscriber household, e.g., father, mother, first child, or second child.  Each program or program type tag may identify the program or the type of program being watched, e.g., sports, news, soap-opera, drama, cartoon, etc. In addition, each ARL may include an identification (ID) tag for identifying the ARL with a serial number or the like, 0068, the 
scheduler 312 may look in the queue for ARLs having a viewer tag indicating the 
father, a program type tag indicating sports, and, of those, an ID tag with the lowest serial number.  The scheduler 312 may then retrieve the advertisement based on the located ARL, which is then inserted into the upcoming avail as discussed above]).


As per claim 4, 11, 17, Eldering further discloses,
wherein the tag information comprises a recorded segment of the advertisement media identified from the tag information ([0067, These tags may identify a viewer, a program or type of program, and any other items or events which may be used to order the advertisements.  ….. Each program or program type tag may identify the program or the type of program being watched, e.g., sports, news, soap-opera, drama, cartoon, etc. In addition, each ARL may include an identification (ID) tag for identifying the ARL with a serial number or the like, 0068, the scheduler 312 may look in the queue for ARLs having a viewer tag indicating the father, a program type tag indicating sports, and, of those, an ID tag with the lowest serial number.  The scheduler 312 may then retrieve the advertisement based on the located ARL, which is then inserted into the upcoming avail as discussed above]).


As per claim 6, 13, 19, Eldering further discloses,
wherein the advertisement schedule information comprises a media fingerprint associated with the advertisement media identified from the tag information ([0067, Each program or program type tag may identify the program or the type of program 
being watched, e.g., sports, news, soap-opera, drama, cartoon, etc. In addition, each ARL may include an identification (ID) tag for identifying the ARL with a serial number or the like.  In accordance with one embodiment, the advertisement order in the queue may be dictated based on one or a combination of these tags, e.g., the ID tag, the 
based on the located ARL, which is then inserted into the upcoming avail as 
discussed above]).

As per claim 7, 20, Eldering further discloses,
wherein initiating configuration changes to correct placement of the advertisement media comprises initiating an adjustment of advertisement splicing offsets at a splicer ( [0044,  The ad scheduler 312 may schedule or reschedule the ad insertion based on the outputs from the avail data storage unit 318, the watchdog module 320 and/or the profiling module 322, 0056, The rescheduling of advertisements (i.e., changing the ad insertion schedule) in the queue may encompass reordering the entire list of ARLs, or selectively changing the first or few items on the queue list, which may vary depending on the application, 0063, For this example only, assume that the scheduler 312 has been configured to reschedule the ads upon detection of certain channel changes and that all avails are of the same size.  As shown in FIG. 4, the current viewer is watching Sports Channel (channel 5) on cable TV, which includes the next avail labeled "Avail #1." A queue 313, which may be controlled by the scheduler 312, has an ordered list of ARLs corresponding to the ads (i.e., Ford Truck ad, Home Depot ad, Gold Gym ad, etc.) to be inserted into the upcoming avails in the program streams.  When the time comes to insert the advertisement into Avail #1, the Ford ad, which is at the top of the queue 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Eldering (US 2002/0083439), as applied to claims above, further in view of Malik (US 2008/0098423).

As per claim 5, 12, 18, Eldering further discloses; however, Eldering does not explicitly disclose, 
wherein the tag information comprises a time and date at which one or more tag identifiers were captured by the one or more remote probe.

Malik teaches ([0026, The tag 10 may indicate the duration of the advertisement (e.g., the time length of the advertisement in seconds and/or minutes).  The tag 10 may 


Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to modify the ad insertion system/method of Eldering to include time/day/date described in a tag, as taught by Malik.  One would be motivated to do this to best select advertisements for insertion into advertisement slots in broadcast content.


                                                        Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  Fax is 571-270-6489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/SUN M LI/Primary Examiner, Art Unit 3681